DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Allowable Subject Matter
Claims 1-2, 5, 7-8, 10-11, 13-14, 17-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Mokuya (US Publication Number 2017/0323479 A1) teaches a head mounted display apparatus including a display unit by which an outside world can be transmissively visually recognized. The head mounted display apparatus may include a superimposition image display control part that allows the display unit to display a predetermined image in correspondence with a position of a subject in the outside world transmissively visually recognized, a view range movement information acquisition part that acquires view range movement information 
Also, Hong et al. (US Publication Number 2016/0080633 A1) disclosed Image capturing methods and image capturing apparatuses are provided. The image capturing method may include setting a target position of a live view image, tacking a moving object from the live view image, estimating a position of the moving object by using information on the tracked moving object, and capturing a still image based on the estimated position when the moving object is positioned on the target position of the live view image.
However, the closest prior arts of record do not disclose “detect a position of moving object from the captured image and determine a speed and an orientation of a movement of the moving object;  acquire a delay time to be occurred from image capturing to image displaying; predict a position where the moving object will be in the captured image when the image generated using the captured images is to be displayed based on the detected position of the moving object, the determined speed and orientation of the moment of the moving object and the acquired delay time; generate a composite image by superimposing a virtual image of the moving object at the predicted position on the captured image; measure a movement of the image capturing device; and display the composite image with amending a display position of the composite image on the display device based on the movement of the image capturing device ” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 17-19.
Dependent claims 2, 5, 7-8, 10-11, 13-14 and 20 are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674